Name: COMMISSION REGULATION (EC) No 867/96 of 13 May 1996 derogating from Regulation (EC) No 1372/95 regarding the date of issue of export licences in the poultrymeat sector during the week from 20 to 26 May 1996
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  animal product
 Date Published: nan

 14. 5. 96 EN Official Journal of the European Communities No L 117/3 COMMISSION REGULATION (EC) No 867/96 of 13 May 1996 derogating from Regulation (EC) No 1372/95 regarding the date of issue of export licences in the poultrymeat sector during the week from 20 to 26 May 1996 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Commis ­ sion Regulation (EC) No 2916/95 (2), and in particular Articles 3 (2) and 8 (12) thereof, Whereas Commission Regulation (EC) No 1372/95 (3), as last amended by Regulation (EC) No 1 80/96 (4), have laid down detailed rules for implementing the system of export licences in the poultrymeat sector, Whereas Regulation (EC) No 1372/95 provides for the issue of export licences for products in the poultrymeat sector on Monday following the week during which the applications for licences have been lodged, provided that none of the particular measures have since been taken by the Commission; Whereas administrative problems will arise during the week from 13 to 19 May 1996 and it is therefore neces ­ sary to extend this delay for the applications lodged during this week to Wednesday 22 May 1996; Article 1 By derogation from Article 3 (3) of Regulation (EC) No 1372/95, the licences referred to therein , for which the applications have been lodged during the week from 13 to 19 May 1996, on Wednesday 22 May 1996, provided that none of the particular measures referred to in Article 3 (4) of the said Regulation have since been taken by the Commission. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 May 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. (*) OJ No L 305, 19 . 12 . 1995, p. 49 . P) OJ No L 133, 17. 6 . 1995, p. 26. M OJ No L 25, 1 . 2. 1996, p. 27.